     Case 2:20-cv-01590-TLN-KJN Document 11 Filed 03/22/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   RONALD KUYKENDALL, II,,                          No. 2:20-cv-01590-TLN-KJN
12                     Plaintiff,
13          v.                                        ORDER
14   SUPERIOR COURT OF CALIFORNIA, et
     al.,
15
                       Defendants.
16

17

18          Plaintiff Ronald Kuykendall, II (“Plaintiff”), a state prisoner proceeding pro se, has filed

19   this civil rights action seeking relief under 42 U.S.C. § 1983. The matter was referred to a United

20   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On January 28, 2021, the magistrate judge filed findings and recommendations herein

22   which were served on Plaintiff and which contained notice to Plaintiff that any objections to the

23   findings and recommendations were to be filed within fourteen days. (ECF No. 10.) Plaintiff has

24   not filed any objections to the findings and recommendations.

25          Having reviewed the file under the applicable legal standards, the Court finds the Findings

26   and Recommendations to be supported by the record and by the magistrate judge’s analysis.

27   Accordingly, IT IS HEREBY ORDERED that:

28   ///
                                                      1
     Case 2:20-cv-01590-TLN-KJN Document 11 Filed 03/22/21 Page 2 of 2


 1          1. The Findings and Recommendations filed January 28, 2021 (ECF No. 10), are

 2   ADOPTED IN FULL;

 3          2. This action is DISMISSED without prejudice pursuant to Federal Rule of Civil

 4   Procedure 41(b) and Local Rule 110; and

 5          3. The Clerk of the Court is directed to close this case.

 6          IT IS SO ORDERED.

 7   DATED: March 19, 2021

 8

 9

10
                                                          Troy L. Nunley
11                                                        United States District Judge

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
